Exhibit 10.10(j)

 

AMENDMENT NUMBER FOURTEEN

to the

Warehouse Loan and Security Agreement

Dated as of February 10, 2000

as Amended and Restated to and including March 21, 2002

among

AAMES CAPITAL CORPORATION

AAMES INVESTMENT CORPORATION

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

This AMENDMENT NUMBER FOURTEEN is made this 26th day of October, 2004, among
AAMES CAPITAL CORPORATION, AAMES FUNDING CORPORATION and AAMES INVESTMENT
CORPORATION, each having an address at 350 South Grand Avenue, Los Angeles,
California 90071 (each, a “Borrower” and collectively, “the Borrowers”) and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat
Road, Greenwich, Connecticut 06830 (the “Lender”), to the Warehouse Loan and
Security Agreement, dated as of February 10, 2000 as amended and restated to and
including March 21, 2002, by and between the Borrowers and the Lender, as
amended (the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to remove Aames Investment Corporation as a borrower under the
Agreement and to add Aames Funding Corporation as a borrower under the Agreement
as set forth herein, to substitute Aames Investment Corporation for Aames
Financial Corporation as the Guarantor to the Agreement and extend the
Termination Date thereunder to November 30, 2004;

 

WHEREAS, as of the date of this Amendment, the Borrowers (including Aames
Funding Corporation) represent to the Lender that they are in compliance with
all of the representations and warranties and all of the affirmative and
negative covenants set forth in the Agreement and are not in default under the
Agreement; and

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as set
forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 1 of the Agreement is hereby amended by
deleting the definition to “Affiliate” and replacing it with the following:

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, excluding any Person which would otherwise meet the definition of
Affiliate with respect to the Guarantor unless such Person directly owns at more
than 21% of the capital stock of the Guarantor as of November 3, 2004. For
purposes of this definition, “control” (together with the correlative meanings
of “controlled by” and “under common control with”) means possession, directly
or indirectly, of the power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) or such Person, or (b) to directly or
indirectly cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

SECTION 2. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 1 of the Agreement is hereby amended by
adding the following new defined term immediately following the defined term
Aames Capital:

 

“Aames Funding” shall mean Aames Funding Corporation and any permitted
successors and assigns.

 

SECTION 3. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 1 of the Agreement is hereby amended by
deleting the definition of “Guarantor” and replacing it with the following:

 

“Guarantor” shall mean Aames Investment Corporation.

 

SECTION 4. Effective as of October 26, 2004, Section 1 of the Agreement is
hereby amended by deleting the definition of Termination Date and replacing it
with the following:

 

“Termination Date” shall mean November 30, 2004, or such earlier date on which
this Warehouse Agreement shall terminate in accordance with the provisions
hereof or by operation of law.

 

SECTION 5. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 6.02 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

6.02 Financial Condition. Aames Financial Corporation has heretofore furnished
to the Lender a copy of its Annual Report on Form 10-K which includes audited
consolidated financial statements at and for the fiscal year ended June 30, 2001
with the opinion thereon of Ernst & Young LLP. All such financial

 

2



--------------------------------------------------------------------------------

statements are materially complete and correct and fairly present the
consolidated financial condition of Aames Financial Corporation and its
Subsidiaries and the consolidated results of their operations for the fiscal
year ended on said date, all in accordance with GAAP applied on a consistent
basis. Aames Financial Corporation has heretofore furnished to the Lender a copy
of its Quarterly Report on Form 10-Q which includes unaudited consolidated
financial statements at and for the fiscal quarter ended December 31, 2001. All
such financial statements are materially complete and correct and fairly present
the consolidated financial condition of Aames Financial Corporation and its
Subsidiaries and the consolidated results of their operations for the fiscal
quarter ended on said date, all in accordance with GAAP applied on a consistent
basis.

 

SECTION 6. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Section 6.03 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

6.03 Litigation. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against either Borrower or
any of its Subsidiaries or affecting any of the property thereof before any
Governmental Authority, (i) as to which individually or in the aggregate there
is a reasonable likelihood of an adverse decision which would be reasonably
likely to have a material adverse effect on the property, business or financial
condition, or prospects of such Borrower (except as disclosed in Aames Financial
Corporation’s Quarterly Report on Form 10-Q for the fiscal quarter ended
December 31, 2001) or (ii) which questions the validity or enforceability of any
of the Loan Documents or any action to be taken in connection with the
transactions contemplated hereby and there is a reasonable likelihood of a
materially adverse effect or decision.

 

SECTION 7. Immediately prior to the consummation of the First Merger as set
forth in that certain Plan and Agreement of Merger among Aames Financial
Corporation, Aames Investment Corporation, Aames Newco, Inc., and Aames TRS,
Inc. dated as of July 21, 2004, Exhibit A to the Agreement is hereby amended to
read in its entirety as set forth on Attachment A to this Amendment Number
Fourteen.

 

SECTION 8. Effectiveness of Amendment. This Amendment Number Fourteen shall be
effective upon the Lender’s receipt of a new fully executed Note in the form
attached hereto on Attachment A.

 

SECTION 9. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

 

SECTION 10. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

3



--------------------------------------------------------------------------------

SECTION 11. Representations. The Borrowers hereby represent to the Lender that
as of the date hereof, the Borrowers are in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

 

SECTION 12. Governing Law. This Amendment Number Fourteen shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 13. Counterparts. This Amendment Number Fourteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Fourteen to be executed and delivered by their duly authorized officers
as of the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

AAMES FUNDING CORPORATION

(Borrower)

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

AAMES INVESTMENT CORPORATION

(Borrower)

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.

(Lender)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

5